    Case 4:12-cv-03714 Document 161-1 Filed on 08/01/19 in TXSD Page 1 of 2



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                               )      MDL 2185
                                               )      Case No. 4:10-md-02185
                                               )
                                               )      This Document Relates to Only The
                                               )      Following Individual Actions
                                               )
                                               )      No. 4:12-cv-1256 (cons.)
                                               )      No. 4:12-cv-1272
                                               )      No. 4:12-cv-2362 (cons.)
                                               )      No. 4:12-cv-3621
                                               )      No. 4:12-cv-3714
                                               )      No. 4:12-cv-3715
In re BP plc Securities Litigation             )      No. 4:13-cv-0069
                                               )      No. 4:13-cv-0129
                                               )      No. 4:13-cv-0517
                                               )      No. 4:13-cv-0887
                                               )      No. 4:13-cv-1044
                                               )      No. 4:13-cv-1393
                                               )      No. 4:13-cv-3397
                                               )      No. 4:14-cv-0457
                                               )      No. 4:14-cv-0980
                                               )      No. 4:14-cv-1065
                                               )      No. 4:14-cv-1085
                                               )      No. 4:14-cv-1068
                                               )      No. 4:14-cv-1072
                                               )      No. 4:14-cv-1073
                                               )      No. 4:14-cv-1075
                                               )      No. 4:14-cv-1087
                                               )      No. 4:14-cv-1279
                                               )      No. 4:14-cv-1280
                                               )      No. 4:14-cv-1281
                                               )      No. 4:14-cv-1418
                                               )

    [PROPOSED] ORDER GRANTING THE INDIVIDUAL ACTION PLAINTIFFS’
              MOTION TO COMPEL DISCOVERY RESPONSES

       Having considered the Motion filed by Plaintiffs from the above-captioned Individual

Actions (“Plaintiffs”) for an Order pursuant to Fed. R. Civ. P. 29(b) and 37 and Civil L.R. 7.1

enforcing the parties’ March 21, 2017 Letter Agreement, and compelling Defendants named in


                                              1
    Case 4:12-cv-03714 Document 161-1 Filed on 08/01/19 in TXSD Page 2 of 2



the above-captioned actions (“Defendants”) to provide certain discovery sought thereunder, and

pursuant to Plaintiffs’ underlying Interrogatories and Document Requests, and for good cause

therefor, the Court hereby enters the following Order:

       1.      Within 10 days, Defendants shall provide complete responses to Plaintiffs’

Interrogatories 1, 3, 9, and 11;

       2.      Within 10 days, Defendants shall identify all custodians from the parallel ADS-

only class action for use in discovery in Plaintiffs’ lawsuits;

       3.      For purposes of performing custodial document searches, Defendants shall use

Plaintiffs’ Appendix C custodians list, as it may be augmented by any additional custodians

identified through the measures ordered in the preceding ¶¶1-2;

       4.      Defendants shall run Plaintiffs’ “Appendix B” searches as written, including date

ranges set forth therein, on these custodians, on Defendants’ “central repository,” and on any

additional locations with potentially responsive documents, to produce all documents regarding

all direct communications between BP and Plaintiffs or their outside investment managers,

whether or not alleged in any complaint; and

       5.      Defendants shall run Plaintiffs’ “Appendix A” searches as written, including date

ranges set forth therein, on these custodians, on Defendants’ “central repository,” and on any

additional locations with potentially responsive documents, to produce all non-duplicative

documents regarding all misstatements alleged in Plaintiffs’ complaints, whether dismissed or

upheld as actionable, and whether or not alleged in the parallel ADS-only class action.

IT IS SO ORDERED.

DATED: ____________                    __________________________________________
                                       THE HONORABLE KEITH P. ELLISON
                                       UNITED STATES DISTRICT JUDGE



                                                  2
